DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the object surface” and “the image surface” recited in claim 3 is confusing and indefinite since it is not sure if the object surface is the same as “object side” recited in claim 1 and it is not sure if the image surface is the same as “image side” recite din claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication by Komiyama (US 2018/0284397 A1).
Komiyama teaches a wide-angle lens, serves as the optical lens, that is comprised of a first lens (10, Figure 10), a second lens (20), a third lens (30), a fourth lens (40), a fifth lens (50), a sixth lens (60) and a seventh lens (70), which are sequentially arranged from an object side to an image side along an optical axis.  
Komiyama teaches that the first lens is a spherical lens (please see paragraph [0038]), having a negative focal power, (please see Table 8), the second lens is an aspherical lens having a meniscus shape bent toward image side, the third lens is an aspherical lens having a meniscus shape bent towards an object surface, the fourth lens is aspherical lens having a positive focal power, the fifth lens is an aspherical lens having a positive focal power, the sixth lens is an aspherical lens having a negative focal power and the seventh lens is an aspherical lens having a positive focal power, (please see Table 8).  The sixth lens and the seventh lens form a cemented doublet lens, (90, please see Figure 10, paragraph [0037]).  
With regard to claim 2, Komiyama teaches that the first lens and the fourth lens may be made of glass, (please see paragraph [0039]).  The second, third, fifth, sixth and seventh lenses are each made of plastic, (please see paragraph [0039]).  
With regard to claim 3, a surface of one side of the lens closet to the object side is an object side surface (1) and a surface of one side of the lens closest to the image side is an image side surface, (2, please see Figure 10).  An object side surface of the first lens is a convex surface and an image side surface of the first lens is a concave surface, (please see Figure 10).  An object side surface of the second lens (3) is a convex surface and an image side surface (4) of the second surface is a concave surface.  An object side surface of the third lens (5) is a concave surface and an image side surface of the third lens (6) is a convex surface.  An object side surface of the fourth lens (7), is a convex surface and an image side surface of the fourth lens (8) is a convex surface.  An object side surface of the fifth lens (10) is a convex surface and an image side surface of the fifth lens (11) is the convex surface.  An object side surface of the sixth lens (12) is a concave surfaced and an image side surface of the sixth lens (13) is a concave surface.  An object side surface of the seventh lens (13) is a convex surface and an image side surface of the seventh lens (14) is a convex surface, (please see Figure 10).  
With regard to claim 7, Komiyama teaches that the third lens has a focal length of -7.783 and the focal length of the optical lens is 1.315 such that its ratio is 5.92 that is greater than 5.  
With regard to claim 8, Komiyama teaches that the fourth lens has a focal length of 4.835 that it has a ratio with respect to the focal length of the optical lens is 3.68 that is within the claimed range. 
With regard to claim 9, the fifth lens has a focal length of 3.413 that it has a ratio with respect to the focal length of the optical lens of 2.60 that is within the claimed range.  
With regard to claim 10, the sixth lens has a focal length of -2.243 and it has a ratio with respect to the focal length of the optical lens is 1.70 that is within the claimed range.  The seventh lens has a focal length of 2.881 and it has a ratio with respect to the focal length of the optical lens is 2.19 that is within claimed range.  The Abbe number of the sixth lens is 24.2 and the Abbe number of the seventh lens is 56.0 such that the absolute difference between the two Abbe number is 31.8 that is greater than 30, (please see Table 8).  
This reference has therefore anticipated the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama.
The optical lens taught by Komiyama as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 4 and 5,  Komiyama teaches that the first lens has a focal length of -6.537, that makes the ratio of the focal length to the focal length of the optical lens to assume the value of 4.89.  It is not within the claimed range of the ratio.  
The second lens has a focal length of -4.547 that makes the ratio of the focal length to the focal length of the optical lens to assume a value of 3.45.  It is also not within the claimed range.  
Since focal lengths (f) of each lenses are dependent on the curvatures of the lenses and refractive indices of the lens materials, with a well-known lens formula: 1/f=(n-1)(1/R1 – 1/R2), wherein n is the refractive index, R1 is the radius of curvature of the first surface of the lens and R2 is the radius of curvature of the second surface of the lens.   It would then have been obvious to one skilled in the art to modify the designs of the lenses with the selected refractive indices and/or curvatures to make the focal lengths of the first and second lenses to have the ratios to the focal length of the optical lens to satisfy the claimed ratio ranges for the benefit of making the optical lens has desired optical properties.  
With regard to claim 6, Komiyama teaches that each lens of the optical lens has thickness that may be determined by the Table 8.  Komiyama however does not teach explicitly about the thickness at the edge of the lens, and therefore make the ratio between the thickness at the edge of the second lens and the thickness at the center of the second lens cannot be explicitly determined.  However this ratio is considered to be a design factor of the second lens, specifically relates to the radius of curvatures of the lens and it would have been obvious to one skilled in the art to modify the second lens to have the specific edge thickness to center thickness ratio to achieve the desired curvatures and therefore the optical properties of the lens.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Komiyama et al (US 2019/0339488 A1) teaches an optical lens that is comprised of seven lenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872